Judgment, Supreme Court, New York County (Herbert J. Adlerberg, J.), rendered October 23, 1989, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of imprisonment of 4 to 12 years, unanimously affirmed.
According to the People, defendant fled to Puerto Rico after committing a murder. Following his arrest and extradition five years later, defendant accepted an Alford plea, pleading guilty to manslaughter, despite his protestations of innocence, based upon his awareness of the People’s overwhelming evidence of guilt and a promised sentence of 4 to 12 years.
On appeal, defendant argues that the court sentenced him *410under the erroneous assumption that it was not free to depart from the negotiated sentence, which is unduly harsh. There is no merit to this argument. A review of the sentencing minutes makes clear that the court, in an appropriate exercise of discretion, decided to "abide by” an agreement "voluntarily entered into” pursuant to North Carolina v Alford (400 US 25; see, People v Farrar, 52 NY2d 302). Concur—Murphy, P. J., Carro, Milonas, Asch and Kassal, JJ.